         Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
               v.                              :       Case No. 20-CR-109 (ABJ)
                                               :
MICAH EUGENE AVERY,                            :
                                               :
                          Defendant.           :

                     UNITED STATES’ SUPPLEMENTAL BRIEF
              IN OPPOSITION TO DEFENDANT’S MOTION TO SUPPRESS

       The United States of America, by and through the United Sates Attorney for the District of

Columbia and undersigned counsel, respectfully submits this supplemental brief in opposition to

the defendant’s motion to suppress and the defendant’s argument regarding the suppression of text

messages that was raised for the first time during the defense attorney’s cross-examination of the

Government’s witness.

                                   PROCEDURAL HISTORY

1.     Defendant’s Motion to Suppress Was Limited in Scope

       On January 15, 2021, the defendant filed a limited motion to suppress the “physical

evidence” in this case. (Docket Entry 30). In support of that motion, the defendant rested

exclusively on the claim that the officers had neither probable cause nor a warrant to seize or search

him and, consequently, their actions violated the Fourth Amendment and all evidence must be

suppressed. Id. at 2-4.

       The Government filed its opposition to the defendant’s motion on January 29, 2021,

focusing its arguments on the issues raised in the motion to suppress—namely, the lawfulness of

the arrest and search incident to arrest. (Docket Entry 31). As noted in the Government’s

Opposition, U.S. Park Police Officers observed Mr. Avery commit a crime and, therefore, had



                                                   1
           Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 2 of 10




probable cause to arrest him. Id. at 4. Consequently, the ensuing search of the defendant incident

to his arrest was also lawful, and there is no legal basis to suppress evidence in this case. Id. at 5.

       The defendant filed his reply on February 5, 2021, again limiting the scope of his argument

to whether probable cause existed to support the arrest. (Docket Entry 32).

       At 5:57 p.m. on May 10, 2021, the night before the suppression hearing, counsel for the

defendant emailed government counsel to request that the seized cell phone be physically brought

to the suppression hearing. In addition to being untimely, this request was not foreseeable given

the defendant’s limited basis for suppression of the evidence. Nevertheless, government counsel

contacted Detective Sergeant Holmberg and learned that it was too late to check the cell phone out

of evidence for the hearing the following day. Government counsel notified counsel for the

defendant of that fact at 6:18 pm on May 10, 2021. At no time during this conversation did counsel

for the defendant indicate that he was challenging the post-seizure search of the cell phone.1

       2. Defendant Expanded the Scope of His Motion During Cross-Examination

       On May 11, 2021, the parties appeared for a hearing on the defendant’s motion to suppress.

Since the defendant’s motion to suppress was limited to whether the officers had probable cause

to arrest him, the Government limited its presentation at the suppression hearing to calling

Detective Sergeant Holmberg, a witness with knowledge sufficient to address whether officers had

probable cause for the arrest. As the Court found, Detective Sergeant Holmberg’s testimony met



       1
         The Government provided discovery in this case on December 2, 2020, which included a
copy of the search warrant affidavit written by Detective Sergeant Holmberg requesting
authorization to search the cell phone seized from the defendant. Thus, counsel for defendant
was aware that law enforcement had applied for and obtained a warrant to search the phone, and
that the text messages now in question were part of the alleged probable cause in support of that
search warrant. Notwithstanding that knowledge, counsel for the defendant did not allege an
improper search of the phone in his motion, arguing only that the seizure of the phone was
unlawful. Indeed, counsel for the defendant did not allege any impropriety in the search warrant
at all.
                                                   2
         Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 3 of 10




the Government’s burden to show that the officers had probable cause to arrest the defendant, and

that the evidence was seized incident to a lawful arrest.

       For the very first time, during a blunderbuss cross-examination, counsel for defendant

sought to expand the scope of the inquiry and sought to suppress the text messages that appeared

on the face of the phone when it was seized. For the very first time, the defense articulated the

theory that, if an officer touched a button on the phone to wake the phone and view the messages

on the locked home screen, such an action would constitute an unlawful search. Lacking any

previous legal or factual articulation of this new issue, the Court ordered supplemental briefing

from the parties with the Government’s submission due on May 18, 2021, and the defendant’s

reply due on May 25, 2021.

       Shortly after the hearing, the Court issued a Minute Order noting that:

       In connection with an issue raised during the suppression hearing . . . the Court
       takes notice of the following link: https://support.apple.com/en-us/HT208081. At
       this time, the record does not contain any statement from a person with knowledge
       of how and when the messages at issue in this case hearing were first viewed by
       any officer, or what if anything was done to make them available to be seen by the
       testifying officer when he directed that they be photographed. So in order to satisfy
       its burden to support their introduction, the government must fill that gap in the
       facts. If the defense intends to continue to assert as fact that one must push a button
       or otherwise activate or unlock an Apple phone to be able to view text message
       notifications on a lock screen, and that, even if they were unopened, the messages
       would not appear on a lock screen 40 minutes after they were received, some
       evidence will be required. The submissions may include points and authorities
       concerning whether the viewing of the text messages required a warrant.

Minute Order, 5/11/2021 (emphasis added). The Court issued a subsequent Minute Order on May

13, 2021, that stated the following:

       The Court understands that "the defense position is that some action by Detective
       Lawson was necessary to bring the text message previews to appear on the lock
       screen," but it does not accept the bald assertion that it is "beyond common
       understanding" that messages could remain visible for 42 minutes. It may very well
       be "common understanding" that if they have never been opened, the message
       notifications re-appear automatically as soon as the phone is picked up, without any

                                                 3
           Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 4 of 10




         other action, even after 42 minutes. In any event, given the previous lack of clarity
         as to the location of the phone, and the questions that have been raised about how
         it operates, the government must permit the defense to examine it even though the
         hearing has already taken place. The defense may not re-set or re-program settings
         for how the phone handles and maintains text notifications.

Minute Order, 5/13/2021. In accordance with the Court’s direction, the Government respectfully

provides this supplemental briefing in response to the defendant’s expanded motion to suppress.

                                           ARGUMENT

    I.      The Defendant’s iPhone XS

         The defendant contends that the officers would not have seen the text messages on his

home screen unless they pressed buttons or otherwise attempted to search the phone without a

warrant. This argument demonstrates a fundamental misunderstanding of the mechanics of the

iPhone XS and iOS 13.2 A person can wake the iPhone XS in several ways. By default, the iPhone

XS is programmed with “Raise to Wake” enabled. Apple Support provides additional information

on the Raise to Wake function on its website. See https://support.apple.com/en-us/HT208081.

Unless the user specifically disables the Raise to Wake function, “[w]hen you raise your iPhone

to look at it, it automatically wakes the Lock screen” and “[f]rom there, you can quickly check

your notifications” among other functions. Id. However, raising the phone is not the only way to

wake an iPhone X or later model. “With an iPhone X or later, you can also tap your screen to check

your notifications,” id.

         Furthermore, even if a user disables the Raise to Wake function, the iPhone XS can be

“woken” without pressing the side button or unlocking the phone. To wake a phone with the Raise

to Wake disabled, the user need only tap the screen. See Apple Support, iOS 13, iPhone User



2
  Pursuant to a search warrant, law enforcement extracted data from the phone. According to the
extracted information, the defendant’s phone is an Apple iPhone XS and the software version
installed was iOS 13.4.1. The Government will make this extraction available to the defense.
                                                  4
             Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 5 of 10




Guide,          available     at        https://support.apple.com/guide/iphone/wake-and-unlock-

iph5a0b5b9c5/13.0/ios/13.0. The “tap” that is necessary to wake an iPhone only requires the user

to “touch one finger lightly on the screen.” See Apple Support, iOS 13, iPhone User Guide, Learn

basic gestures to interact with iPhone, available at https://support.apple.com/guide/iphone/learn-

basic-gestures-iph75e97af9b/13.0/ios/13.0. Therefore, even an inadvertent light tap to a locked

phone, with the Raise to Wake setting disabled, will wake the phone, illuminating the locked screen

and allowing the user to view the notifications available on the lock screen.3

         During the suppression hearing, the Government presented the testimony of Detective

Sergeant Holmberg and admitted Exhibit 8. Exhibit 8 is a photo of the defendant’s iPhone from

the night of the arrest. From this exhibit alone, we know that at the time law enforcement viewed

the front of the phone, the defendant’s phone was set to display his text messages on the lock

screen and that the phone had not been unlocked. We know that law enforcement did not unlock

the phone and that the defendant’s phone was set to display his messages on the lock screen

because the lock symbol is present at the top of the screen and the messages were in fact still

persistent until at least 47 minutes after the first message was received. Text notifications that

appear on the lock screen will remain on the lock screen until the user dismisses the notifications

or unlocks the phone. Thus, if the officers had unlocked the defendant’s cell phone, as he now

contends, those text messages would have disappeared.

         Should the Court require additional testimony regarding how law enforcement handled the

phone, the Government respectfully requests the opportunity to present the testimony of Detective

Lawston. The Government anticipates that Detective Lawston will testify that after the phone was



         3
         Should the Court require additional testimony on the mechanics of the iPhone XS and
iOS 13, the Government respectfully requests the opportunity to present testimony from a witness
with knowledge.
                                                 5
          Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 6 of 10




seized, he placed the phone in his pocket. When Detective Lawston removed the phone from his

pocket the front screen illuminated, and the messages were visible on the lock screen. We

anticipate that the evidence will show that law enforcement did not take deliberate action or

deliberately press the side button in order to wake the phone to see what was on the screen.

Furthermore, when evidence is seized, law enforcement must process and inventory the pieces of

evidence or property. We anticipate that Detective Lawston will testify regarding the method he

took to log and place the phone into evidence. As is apparent from the property log in this case

(previously produced in discovery to the defense), Detective Lawston visually inspected and

inventoried the phone and noted the kind of phone, color of the phone, color of the case, and the

fact that the back of the phone was shattered.

   II.      The Messages Were in Plain View and Should Not Be Suppressed

         Because the defendant’s cell phone was seized during a search of his person incident to a

lawful arrest, the physical phone should not be suppressed. Likewise, the text messages in question

should not be suppressed because they were in plain view on the lock screen when the phone was

seized and discovery of the text messages was inevitable.

         The Supreme Court has made clear that officers can seize cell phones incident to arrest,

but must generally secure a search warrant before searching the contents. Riley v. California, 573

U.S. 373, 386-88 (2014). Further, the plain view doctrine generally permits an officer to seize an

incriminating item in “plain view” as long as he has “not violated the Fourth Amendment in

arriving at the spot from which the observation of the evidence is made.” Kentucky v. King, 563

U.S. 452, 263 (2011); see also Minnesota v. Dickerson, 508 U.S. 366, 375 (1993). Although the

officer will usually need a warrant to search the contents of the phone, he need not avert his eyes

from incriminating information that is displayed on the phone’s exterior screen, or appears while

the officer is lawfully attempting to place the phone in airplane mode or to disable the automatic
                                                 6
         Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 7 of 10




locking feature. See, e.g., United States v. Wurie, 728 F.3d 1, 2, 15 (1st Cir. 2013) (“The officers

were able to see the caller ID screen, and the ‘my house’ label, in plain view.”), aff’d Riley, supra;

cf. Horton v. California, 496 U.S. 128, 133 n.5 (1990) (officer’s mere observation of objects from

lawful vantage point without seizing them does not implicate the Fourth Amendment).

       Upon viewing incriminating information in plain view, the officer may attempt to capture

and preserve the information by, for example, photographing the screen. See United States v.

Karrer, 460 F. App’x 157, 163-64 (3d Cir. 2012) (unpublished) (plain-view doctrine permitted

seizure of child pornography image discovered during a warranted search of cell phone for other

evidence). Furthermore, officers may take reasonable precautions to ensure that the evidence on a

phone remains secure while a warrant is obtained, including steps that may require limited

interaction with the phone, see Riley, 573 U.S. at 387, 390, actions such as turning on airplane

mode, disabling a locking feature, or turning off the phone – actions that would have caused the

lock screen to wake.

       Here, law enforcement lawfully viewed and obtained the text messages that appeared on

the defendant’s phone. After law enforcement recovered the defendant’s phone during a search

incident to a lawful arrest, the content of the messages was in plain view and clearly displayed on

the lock screen of the defendant’s iPhone XS. As Detective Sergeant Holmberg testified, he clearly

saw the messages on the screen. There is no evidence in the record that Detective Sergeant

Holmberg pressed a button on the phone to wake the lock screen. From Exhibit 8, a photo of the

front of the phone, which was admitted during the May 11, 2021 suppression hearing, we know

that the defendant’s phone was set to display the content of messages even while the phone was

locked. Furthermore, a person does not need to unlock the phone or deliberately press a button on

the phone to wake the lock screen. The phone will wake simply by being raised or inadvertently



                                                  7
            Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 8 of 10




tapped.      See    Apple    Support,     iOS       13,   iPhone   User    Guide,     available    at

https://support.apple.com/guide/iphone/wake-and-unlock-iph5a0b5b9c5/13.0/ios/13.0.                The

Government anticipates that further testimony will show that when Detective Lawston took the

phone out of his pocket, the phone illuminated, displaying the messages on the lock screen.

Therefore, the messages were in plain view on the lock screen and they would be admissible on

that basis alone. See, e.g., United States v. Gomez, 807 F. Supp. 2d 1134, 1142 (S.D. Fla. 2011)

(discussing plain view doctrine and explaining that agents’ observation of subject’s name on

defendant’s cell phone clearly falls under the rubric of “plain view” and is thus there is no “search”

of the cell phone’s Caller ID for Fourth Amendment purposes).

          Even if the officers had manipulated the phone in order to “wake” it, the text messages

would have inevitably been discovered during the processing and inventorying of the evidence.

When law enforcement processes evidence or personal property, law enforcement typically will

note the physical state of the evidence, including whether the item is damaged, and particularly

describe the piece of evidence. Here, the Government anticipates that further testimony will show

that when Detective Lawston processed the phone, he particularly described the phone, including

the type of phone, the color of the phone, the color of the case, and the fact that the back of the

phone was shattered. In order to log this information, law enforcement was required to inspect the

phone or flip the phone over from front to back or back to front. As noted above, this activity

would be more than sufficient to “wake” the iPhone XS, even if “Raise to Wake” had been

disabled.    See   Apple    Support,    available    at   https://support.apple.com/en-us/HT208081;

https://support.apple.com/guide/iphone/wake-and-unlock-iph5a0b5b9c5/13.0/ios/13.0.             While

turning over and inspecting the phone, this would have caused the iPhone to wake by the force of

the movement or the touching of the front of the phone.



                                                     8
           Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 9 of 10




   III.      The Phone Was Lawfully Searched Pursuant to a Search Warrant

          Moreover, law enforcement obtained a search warrant for the contents of the phone. On

June 12, 2020, United States Magistrate Judge Robin M. Meriweather signed search warrant 20-

SW-247, authorizing the search of the Apple iPhone recovered from the defendant’s person.

Therefore, law enforcement’s search of the contents of the phone, and recovery of the messages,

was lawful pursuant to the search warrant. See Riley, 573 U.S. at 403.

          Moreover, because law enforcement acted with an objectively reasonable good-faith belief

that their conduct was lawful, suppression of the text messages is not an appropriate remedy in this

case. See United States v. Manafort, 313 F. Supp. 3d 213, 235 (D.D.C. 2018) (citing United States

v. Leon, 468 U.S. 897, 920-22 (1984)). The officers acted reasonably when they viewed the clear

content of the text messages visibly present on the lock screen of the defendant’s phone and further

sought a search warrant before examining the contents of the phone.

                                          CONCLUSION

          Wherefore, Defendant’s Motion to Suppress should be denied.

                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793

                                         By:         /s/ Amanda Fretto
                                                     AMANDA FRETTO
                                                     JAMES B. NELSON
                                                     D.C. Bar No. 1018284
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7268
                                                     amanda.fretto@usdoj.gov




                                                 9
       Case 1:20-cr-00109-ABJ Document 42 Filed 05/18/21 Page 10 of 10




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel via the Electronic Case Filing (ECF) system, on May 18, 2021.



                                   By:         /s/ Amanda Fretto
                                               AMANDA FRETTO
                                               D.C. Bar No. 1018284
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-7268
                                               amanda.fretto@usdoj.gov




                                            10
